DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22 and 32-50 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 04/12/2021 is acknowledged.  Applicant elected:  (a) a nucleic acid comprising at least one modified nucleoside; (b) a nucleic acid is effective in the treatment of a disease characterized by missing or aberrant protein activity; (c) 1-methyl-pseudouridine; (d) a nucleic acid encoding a recombinant polypeptide; and (e) intravenous administration.
Accordingly, claims 37, 40-44 and 48-50 were withdrawn from further consideration because they are directed to non-elected species.
Thus, claims 22, 32-36, 38-39 and 45-47 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 47 is indefinite because it is dependent on itself.  Accordingly, the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets claim 47 to be dependent on claim 46 rather on itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 22, 32-39 and 46-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kakiko et al (WO 2007/024708; IDS).
The instant claims are directed to a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject in need thereof, comprising the step of administering to the subject an effective amount of a composition comprising a nucleic acid comprising: (i) a translational region encoding the recombinant polypeptide, and (ii) at least one modified nucleoside, under conditions such that the nucleic acid is localized 
Kariko et al disclosed at least an in vitro transcribed RNA molecule (e.g., mRNA) comprising pseudouridine and/OR a modified nucleoside, wherein the modified nucleoside is m5C (5-methylcytidine), m5U, m6A, s2U (2-thiouridine), or pseudouridine (ψ) such as m1ψ (1-methylpseudouridine) and 2’-O-methyl-U, for reducing the immunogenicity of the RNA and/or enhancing translation of the RNA (at least paragraphs 11, 17, 43, 47-48, 56, 62, 68-69, 71, 74, 76, 87-88, 100, 102, 114, 142-143, 207-208, 212, 214, 218, 275-276 and examples 7, 10-11 and 23).  Kariko et al also disclosed specifically that the nucleoside that is modified in an RNA is uridine (U) (e.g., 5-methyluridine, 2-thiouridine, pseudouridine such as 1-methylpseudourine and  2'-O-methyluridine) or cytidine (C) (e.g., 5-methylcytidine) (paragraphs 56, 68-69).  Then, Kariko et al stated specifically that “In another embodiment, an RNA, oligoribonucleotide, or polyribonucleotide molecule of methods and compositions of the present invention comprises a combination of 2 or more of the above modifications…Each possibility represents a separate embodiment of the present invention" (paragraph 71).  In an exemplification, Kariko et al made at least RNA-1571 containing both m6A and ψ nucleotides (Figure 3A-D).  Kariko et al also stated “In another embodiment, 0.1% of the residues of a given nucleotide (uridine, cytidine, guanosine, or adenine) are modified.  In another embodiment, the fraction of the nucleotide is 0.2%.... In another embodiment the fraction is 10%....In another embodiment, the fraction is 20%....In another embodiment, the fraction is 30%.  In another embodiment, the fraction is 35%.  In another embodiment, the fraction is 40%...In another 6A (with respect to total adenine residues) or  0%, 1%, 10%, 50%, 90%, 99% or 100% ψ (with respect to total uridine residues) or 0%, 1%, 10%, 50%, 90%, 99% or 100% m5C (with respect to total cytidine residues) (paragraph 27; Figure 5; particularly Fig. 5B).    Kariko et al demonstrated that suppression of RNA-mediated immune stimulation is proportional to the number of modified nucleosides present in RNA (example 7); and 5’ and 3’ elements (e.g., the unique 5’ untranslated sequence TEV which is a cap independent translational enhancer and a polyA-tail) further enhance the translation of ψmRNA in mammalian cells (Example 12 and Figure 11).  Kariko et al also taught at least a method for treating a monogenic disorder (e.g., ADA deficiency, cystic fibrosis) in a mammalian subject comprising contacting a cell of the subject with an effective amount of the above modified mRNA encoding a therapeutic protein (e.g., Adenosine Deaminase/ADA, Cystic Fibrosis Transmembrane Conductance Regulator/CFTR) with a daily, weekly or monthly dose; and wherein contacting comprises direct injection of the cell or indirectly via any route of administration known in the art such as intravenous, intra-arterial, or intramuscular injection (paragraphs 17-19, 79-81, 89, 94-96, 100, 114-116, 123, 159, 189-165; Examples 13, 23-24; Figure 12).  Kariko et al further disclosed several advantages of the modified RNAs for therapy that include: (i) RNA does not incorporate to the genome as opposed to DNA-based vectors; (ii) translation of RNA and appearance of the encoded product is instant; (iii) the amount of protein generated from the mRNA can be regulated 
Accordingly, the teachings of Kariko et al meet every limitation of a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject as claimed.  Therefore, the reference anticipates the instant claims.

Claims 22, 32-36, 38-39 and 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hoerr et al (US 2010/0047261; IDS).  
Hoerr et al disclosed a pharmaceutical composition comprising a base-modified RNA coding for any therapeutic protein (e.g., growth factors or growth hormones such as insulin, erythropoietin, factors VIII and XI; antibodies or proteases; and antigenic proteins/peptides such as MART-1, MART-2, PSA, PSMA), wherein the base-modified RNA may contain at least 10% (e.g., 10%, 25%, 50%, 75%, 90%, 95% and 100%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 52, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Other base-modified uridine nucleotides include 2-thiouridine-5’-triphosphate, 5-iodouridine-5’-triphosphate, 5-methyluridine-5’-
Accordingly, the teachings of Hoerr et al meet every limitation of a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject as claimed.  Therefore, the reference anticipates the instant claims.

Claims 22, 32-33, 35-36, 38-39 and 46-47 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rudolph et al (US 2012/0195936; IDS).
Rudolph et al already taught at least a method for treating a disease characterized  by a deficient or defective gene (e.g., surfactant protein B deficiency, ABCA3 deficiency, cystic fibrosis, clotting defects such as hemophilia A and B) in a mammalian subject using an effective amount of a modified mRNA encoding a therapeutic protein, wherein the modified mRNA has 5 to 50% of modified cytidine nucleotides (m5C, I5U, Br5U, S2C) 
Accordingly, the teachings of Rudolph et al meet every limitation of a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject as claimed.  Therefore, the reference anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 32-36, 38-39 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17, 19-20, 22-23 and 25-34 of U.S. Patent No. 9,937,233. 
Although the claims at issue are not identical, they are not patentably distinct from each other because at least a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject in need thereof, comprising administering to the subject, including a human, an effective amount of a composition comprising a nucleic at least one nucleoside modification, under conditions such that the nucleic acid is localized into a cell of the subject and the recombinant polypeptide is capable of being translated in the cell from the nucleic acid, wherein the nucleic acid is a synthetic mRNA having at least 95% identical to the sequence of SEQ ID NO: 17 encoding a G-CSF (e.g., containing pseudouridine, 5’-methyl cytidine or a combination thereof such as SEQ ID NO: 18) in US Patent No. 9,937,233 anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 22, 32-36, 38-39 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,898,574 or claims 1-20 of US 9,950,068 in view of Hoerr et al (US 2010/0047261; IDS).
The claims of the present application differ from claims 1-10 of U.S. Patent No. 10,898,574 or claims 1-20 of U.S. Patent No. 9,950,068 in reciting a method for inducing in vivo translation of a recombinant polypeptide specifically in a mammalian subject, including a human, in need thereof with an effective amount of a composition comprising a nucleic acid comprising: (i) a translatable region encoding the recombinant polypeptide; and (ii) at least one modified nucleoside, under conditions such that the nucleic acid is localized into a cell of the subject and the recombinant polypeptide is capable of being translated in the cell form the nucleic acid.
at least 10% (e.g., 10%, 25%, 50%, 75%, 90%, 95% and 100%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 52, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Other base-modified uridine nucleotides include 2-thiouridine-5’-triphosphate, 5-iodouridine-5’-triphosphate, 5-methyluridine-5’-triphosphate (paragraphs 24, 31 and 33).  Hoerr et al also disclosed that the base-modified mRNA comprises structural elements that include 5’-UTR region, an upstream positioned ribosomal binding site followed by a coding region, a 3’-UTR, which may be followed by a poly-A tail (at least about 70 nucleotides) and/or a poly-C tail (at least about 20 nucleotides) (paragraphs 19 and 77-79).  Hoerr et al further taught a method of treating an organism having a defective or missing protein expression using an effective amount of base-modified RNA encoding a substitute protein to provide effective and increased the organism includes human (paragraphs 84-86, 88 and 105-106, 114).  Hoerr et al also taught that the pharmaceutical composition comprising the base-modified RNA being administered systemically such as subcutaneous, intravenous injections (paragraph 110).  
Accordingly, it would have been obvious for an ordinary skilled artisan to implement a method of producing a polypeptide of interest in a cell in a subject in need thereof and a pharmaceutical composition comprising an mRNA encoding a polypeptide with modified nucleosides in US Patent No. 10,898,574, along with a pharmaceutical composition comprising a modified mRNA encoding a polypeptide of interest in which substantially all uridines are modified in US Patent No. 9,950,068 to treat a mammalian subject, including a human subject, in need thereof, in light of the teachings of Hoerr et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hoerr et al already taught at least a method of treating an organism having a defective or missing protein expression using an effective amount of base-modified RNA encoding a substitute protein to provide effective and increased expression of the substitute protein (e.g., EPO, insulin, factors VIII and XI of the blood coagulation system), wherein the organism includes human.

Claims 22, 32-36, 38-39 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 9,447,164 or claims 1-9 of US 9,181,319 in view of Hoerr et al (US 2010/0047261; IDS).
in reciting specifically a method for inducing in vivo translation of a recombinant polypeptide in a mammalian subject, including a human, in need thereof with an effective amount of a composition comprising a nucleic acid comprising: (i) a translatable region encoding the recombinant polypeptide; and (ii) at least one modified nucleoside, under conditions such that the nucleic acid is localized into a cell of the subject and the recombinant polypeptide is capable of being translated in the cell form the nucleic acid.
At the effective filing date of the present application (08/06/2010), Hoerr et al disclosed a pharmaceutical composition comprising a base-modified RNA coding for any therapeutic protein (e.g., growth factors or growth hormones such as insulin, erythropoietin, factors VIII and XI; antibodies or proteases; and antigenic proteins/peptides such as MART-1, MART-2, PSA, PSMA), wherein the base-modified RNA may contain at least 10% (e.g., 10%, 25%, 50%, 75%, 90%, 95% and 100%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%, 75%, 90% and 100%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 52, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Other base-modified uridine nucleotides include 2-thiouridine-5’-triphosphate, 5-iodouridine-5’-triphosphate, 5-methyluridine-5’-triphosphate (paragraphs 24, 31 and 33).  Hoerr et al also disclosed that the base-modified mRNA comprises structural elements that include 5’-UTR region, an upstream positioned ribosomal binding site followed by a coding region, a 3’-UTR, which may be followed by a poly-A tail (at least about 70 nucleotides) and/or a poly-C tail (at least about 20 nucleotides) (paragraphs 19 and 77-79).  Hoerr et al further taught a method of treating an organism having a defective or missing protein expression using an effective amount of base-modified RNA encoding a substitute protein to provide effective and increased expression of the substitute protein (e.g., EPO, insulin, factors VIII and XI of the blood coagulation system), wherein the organism includes human (paragraphs 84-86, 88 and 105-106, 114).  Hoerr et al also taught that the pharmaceutical composition comprising the base-modified RNA being administered systemically such as subcutaneous, intravenous injections (paragraph 110).  
Accordingly, it would have been obvious for an ordinary skilled artisan to use a pharmaceutical formulation comprising an effective amount of mRNA encoding a melanocyte-stimulating hormone polypeptide (including mRNA containing pseudouridine and 5-methyl-cytidine) in US Patent No. 9,447,164 and/or a pharmaceutical formulation comprising an effective amount of mRNA encoding an insulin polypeptide (including mRNA containing pseudouridine and 5-methyl-cytidine) in US Patent No. 9,181,319 to treat a mammalian subject, including a human subject, in need thereof, in light of the teachings of Hoerr et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hoerr et al already taught a method of treating an organism having an effective amount of base-modified RNA encoding a substitute protein to provide effective and increased expression of the substitute protein (e.g., EPO, insulin, factors VIII and XI of the blood coagulation system), wherein the organism includes human.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.